


110 HR 1575 RH: Burt Lake Band of Ottawa and Chippewa

U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 512
		110th CONGRESS
		2d Session
		H. R. 1575
		[Report No.
		  110–794]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 19, 2007
			Mr. Stupak (for
			 himself and Mr. Kildee) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 29, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 19, 2007
		
		A BILL
		To reaffirm and clarify the Federal
		  relationship of the Burt Lake Band as a distinct federally recognized Indian
		  Tribe, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Burt Lake Band of Ottawa and Chippewa
			 Indians Reaffirmation Act.
		2.FindingsCongress finds as follows:
			(1)The members of the Burt
			 Lake Band of Ottawa and Chippewa Indians, whose historic name is the Cheboigan
			 (or Cheboygan) Band, are descendants and a political successor to signatories
			 of the 1836 Treaty of Washington and the 1855 Treaty of Detroit. The treaty
			 signatories were twice recognized by the United States, on a
			 government-to-government relationship basis, through the execution and
			 ratification of those treaties.
			(2)The 1836 Treaty of Washington provided that
			 the Cheboigan Band would receive a reservation of 1,000 acres on the Cheboigan,
			 within its aboriginal territory, for a period of 5 years after ratification of
			 that treaty but the United States failed to provide that reservation. The 1855
			 Treaty of Detroit provided that Ottawa and Chippewa Indians could select
			 individual allotments of land within designated reserves, and 2 townships were
			 set aside for selection by the Cheboygan Band in Cheboygan
			 County. Those members who selected allotments within that area were not awarded
			 those individual land holdings until 3 years after a special Act of Congress
			 was passed in 1872.
			(3)Between 1845 and 1850 the
			 Band’s members used treaty annuity payments to purchase land for the Band in
			 Burt Township, Cheboygan County, Michigan. That land, called Colonial Point,
			 was placed in trust with the Governor of Michigan on the advice of Federal
			 Indian agents.
			(4)During the next 50 years,
			 questions arose regarding the taxability of the property, and the acreage was
			 ultimately sold for back taxes in 1900.
			(5)After the Band was
			 forcibly evicted from Colonial Point and its village was burned to the ground
			 by its new owner, John McGinn, the majority of the Band’s families took up
			 residency on nearby Indian Road on lands which other Band members had purchased
			 or received as treaty allotments or homesteads.
			(6)In 1911, the United
			 States filed suit in the United States Federal District Court for Eastern
			 Michigan seeking to regain possession of the Colonial Point Lands (United
			 States v. McGinn, Equity No. 94, filed June 11, 1911). In its complaint, the
			 United States advised the Court that it was suing on behalf of the
			 Cheboygan band of Indians [which] is now and was at all the times
			 mentioned in this bill of complaint a tribe of indians [sic] under the care,
			 control, and guardianship of the plaintiff and said band is now and was at all
			 times mentioned in this bill of complaint recognized by the plaintiff through
			 its chiefs or head men which it annually elects..
			(7)In 1917, the Federal
			 District Court decided the McGinn case against the United States finding that
			 the language in the Colonial Point deeds did not prevent the Colonial Point
			 land from being taxed.
			(8)Over the next 20 years, Acting Chief Enos
			 Cabinaw, acting on behalf of the Cheboygan Band, asked the United States to
			 appeal or otherwise rectify the District Court’s decision, but no Federal
			 action was taken. Throughout this period, the United States continued to
			 provide the Band and its members with many of the same Federal services that
			 were being provided to other Indian tribes in Michigan.
			(9)The Act of June 18, 1934
			 (hereafter in this Act referred to as the Indian Reorganization
			 Act), authorized and directed the Bureau of Indian Affairs to provide
			 technical assistance and Federal funds to petitioning tribes to assist them in
			 reorganizing their governments and improving their economies. Members of the
			 Cheboigan Band, as well as members of other landless treaty Tribes in Michigan,
			 submitted petitions to receive that assistance. Similar petitions were also
			 submitted by 4 Michigan bands that still held communal lands. Possession of a
			 tribal land base was a prerequisite to the receipt of most of the Federal funds
			 and services provided for in the Indian Reorganization Act.
			(10)While the Indian Reorganization Act
			 directed the Secretary to assist landless bands, like Burt Lake, and authorized
			 Federal funds to acquire land, no Federal funds were appropriated to acquire
			 new tribal lands for any of the landless bands in Michigan. After struggling
			 with this dilemma, the Bureau of Indian Affairs extended the benefits of the
			 Indian Reorganization Act to only those 4 Michigan tribes that had an existing
			 land base on the date of the enactment of the Indian Reorganization Act. Of the
			 Ottawa and Chippewa Tribes who signed the 1836 and 1855 Treaties, only 1 group,
			 the Bay Mills Indian Community, was organized under the Indian Reorganization
			 Act.
			(11)The failure of the Bureau of Indian Affairs
			 to grant Indian Reorganization Act benefits to the Cheboigan Band did not
			 terminate the band’s government-to-government relationship with the United
			 States, and Congress has never taken any action to terminate Federal
			 acknowledgment of the Burt Lake Band.
			(12)The Bureau of Indian
			 Affairs does not have the legal authority to terminate a tribe that has been
			 acknowledged by an Act of Congress.
			(13)Since 1972, the
			 following Michigan tribes that were not organized under the Indian
			 Reorganization Act, have been recognized or reaffirmed as federally recognized
			 Indian tribes:
				(A)The Sault Ste. Marie
			 Tribe of Chippewa was reaffirmed by a Memorandum of the Commissioner of Indian
			 Affairs on September 7, 1972.
				(B)The Grand Traverse Band
			 of Ottawa and Chippewa Indians was acknowledged by the Assistant Secretary of
			 Indian Affairs on May 27, 1980.
				(C)The Little Traverse Bay
			 Bands of Odawa Indian and the Little River Band of Ottawa Indians each had its
			 Federal status reaffirmed by an Act of Congress on September 21, 1994.
				(D)The Lac Vieux Desert Band
			 of Lake Superior Chippewa Indians had its Federal status as a separate Indian
			 tribe reaffirmed by an Act of Congress at the request of the Administration on
			 September 8, 1988.
				(E)The Pokagon Indian Nation
			 had its Federal status reaffirmed by an Act of Congress on September 21,
			 1994.
				(F)The Huron Potawatomi
			 Nation had its Federal status acknowledged by the Assistant Secretary of Indian
			 Affairs on March 17, 1996.
				(G)The Gun Lake Tribe
			 (Match-She-Be-Nash-She-Wish) had its Federal status acknowledged by the
			 Assistant Secretary of Indian Affairs on August 23, 1999.
				(14)The Burt Lake Band has
			 been consistently recognized by third parties as a distinct Indian community
			 since well before 1900.
			(15)The Burt Lake Band
			 consists of members who are the children, grandchildren, or great grandchildren
			 of Indian persons who resided on or near Colonial Point or Indian Road prior to
			 1910. The majority of the Band’s adult members grew up on or near Indian Road
			 or had an immediate family member who did. As the result, the Band’s members
			 have maintained very close social and political ties. The Band has its own,
			 well-defined membership criteria, which requires the maintenance of tribal
			 relations.
			(16)The Burt Lake Band
			 consists of families who have and continue to provide mutual aid to each other,
			 visit each other regularly, mobilize to assist each other in times of need,
			 practice traditional arts and crafts, gather for Ghost Suppers, decorate the
			 graves of their ancestors, and participate in other traditional tribal
			 ceremonies and events.
			(17)Since 1829 the Burt Lake
			 Band’s members have attended and consistently mobilized to maintain the Indian
			 Mission Church of St. Mary’s, first on Colonial Point and later on Indian Road.
			 The Burt Lake Band’s members have also worked together to maintain the Tribe’s
			 2 Indian cemeteries. They have also dug the graves and buried their relatives
			 in those 2 Indian cemeteries for almost 200 years.
			(18)The Burt Lake Band’s
			 members have throughout time made formal and informal decisions for the
			 community. The Burt Lake Band has also organized its own modern tribal
			 government without the assistance of the Bureau of Indian Affairs.
			(19)The majority of the
			 Band’s elders have a high degree of Indian blood and continue to speak the
			 Ottawa language when they gather with each other. Before World War II, more
			 than 50 percent of the Burt Lake families were still speaking the traditional
			 language in their homes, and more than 50 percent of those tribal members who
			 were married were married to other Ottawa and Chippewa individuals.
			(20)There is no evidence that the Band has
			 willfully abandoned tribal relations and there is no evidence that the Congress
			 has taken any legal action to terminate its government-to-government relations
			 with the Burt Lake Band.
			(21)Because the Bureau of Indian Affairs failed
			 to review the Band’s petition for over 20 years, a percentage of the Band’s
			 members enrolled in other Tribes in order to obtain the Federal services, most
			 notably health care and prescription drug assistance, that they were legally
			 entitled to, but denied as members of Burt Lake. This step was often taken on
			 the advice of one or more employees of the Bureau of Indian Affairs. This duel
			 enrollment situation has now created a new problem for the Band’s
			 reaffirmation, because the Bureau of Indian Affairs’ current regulations
			 prohibit it from recognizing a tribe when a part of the tribe’s community is or
			 was enrolled in another federally recognized tribe.
			(22)In September 2006, the Assistant Secretary
			 of Indian Affairs denied the Burt Lake Band’s petition for recognition even
			 though it found that the Burt Lake Band has been identified as an Indian entity
			 by scholars, local and State officials, and other tribes, and even though it
			 found that the members of the Burt Lake Band maintain a strong Indian
			 community. In its letter denying the Burt Lake Band’s petition, the Bureau of
			 Indian Affairs stated that Congress may consider taking legislative
			 action to recognize petitioners that do not meet the specific requirements of
			 the acknowledgment regulations but may have merit..
			(23)The Burt Lake Band has exhausted its
			 administrative remedies, therefore this Act is both necessary and
			 appropriate.
			3.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)The term Burt Lake
			 Band means the Burt Lake Band of Ottawa and Chippewa Indians, a
			 continuously existing historical tribe of Indians descending from the Cheboygan
			 band which was included in treaties with the United States in 1836 and 1855 and
			 descending from the Indian Village at Burt Lake in 1900.
			(2)The term Indian Reorganization
			 Act means the Act of June 18, 1934 (25 U.S.C. 461 et seq.).
			(3)The term OFA
			 means the Office of Federal Acknowledgment, a branch of the United States
			 Department of the Interior’s Bureau of Indian of Indian Affairs.
			(4)The term
			 Secretary means the Secretary of the Interior.
			4.Federal
			 recognition
			(a)Federal
			 RecognitionThe Burt Lake Band of Ottawa and Chippewa Indians is
			 hereby reaffirmed as a federally recognized Indian tribe. All laws and
			 regulations of the United States of general application to Indians or nations,
			 tribes, or bands of Indians, including the Indian Reorganization Act, which are
			 inconsistent with any specific provision of this Act shall not be applicable to
			 the Burt Lake Band and its members.
			(b)Federal Services and
			 Benefits
				(1)In
			 generalNotwithstanding any other provision of law, after the
			 date of the enactment of this Act, the Burt Lake Band and its members shall be
			 eligible for all services and benefits provided by the Federal Government to
			 Indians because of their status as federally recognized Indians without regard
			 to the existence of a reservation or the location of the residence of any
			 member on or near any Indian reservation.
				(2)Service
			 areaFor purposes of the
			 delivery of Federal services to the enrolled members of the Burt Lake Band and
			 to other Indians, all of Cheboygan County Michigan, and any area in the State
			 of Michigan that is outside of Cheboygan County, but located within 25 miles of
			 the Burt Lake Band’s Cemetery at the St. Mary’s Indian Mission Church, shall be
			 deemed to be within the Service Area of the Burt Lake Band. Nothing contained
			 herein shall prohibit the Federal Government from providing services to members
			 of the Burt Lake Band who reside or are domiciled outside this Service Area, or
			 from otherwise expanding the Burt Lake Band’s Service Area in compliance with
			 applicable Federal law and policy. Nothing in this subsection is intended to
			 diminish or alter the service area of another Federally recognized Indian
			 tribe. If any part of the Burt Lake Band’s service area overlaps with the
			 service area of another federally recognized Indian tribe, that overlap shall
			 be addressed in compliance with existing Federal policies and
			 regulations.
				5.Reaffirmation of
			 rights
			(a)In
			 GeneralAll rights and privileges of the Burt Lake Band and its
			 members, which may have been abrogated or diminished before the date of the
			 enactment of this Act are hereby reaffirmed.
			(b)Existing Rights of Burt
			 Lake BandNothing in this Act shall be construed to diminish any
			 right or privilege of the Burt Lake Band or of its members that existed before
			 the date of the enactment of this Act. Except as otherwise specifically
			 provided in any other provision of this Act, nothing in this Act shall be
			 construed as altering or affecting any legal or equitable claim the Burt Lake
			 Band may have to enforce any right or privilege reserved by or granted to the
			 Burt Lake Band which was wrongfully denied to or taken from the Burt Lake Band
			 before the date of the enactment of this Act.
			6.Tribal
			 landsThe Secretary shall
			 acquire real property in Cheboygan County in trust for the benefit of the Burt
			 Lake Band of Ottawa and Chippewa Indians, if at the time of such acceptance by
			 the Secretary, there are no adverse legal claims on such property, including
			 outstanding liens, mortgages or taxes owed, and the Secretary has confirmed
			 that the National Environmental Policy Act of 1969 has been complied with
			 regarding the trust acquisition of the property. After being taken into trust,
			 such lands shall become part of the initial reservation of the Burt Lake Band
			 at the request of the Burt Lake Band. The Secretary is also authorized to
			 acquire and accept real property in other geographic areas into trust for the
			 benefit of the Burt Lake Band and to declare those lands to be a part of the
			 Burt Lake Band’s Reservation consistent with applicable law.
		7.Membership
			(a)In
			 GeneralThe initial membership of the Burt Lake Band of Ottawa
			 and Chippewa Indians shall consist of persons who can present evidence,
			 acceptable to the Burt Lake Band, showing that they meet the requirements of
			 subsection (b), and persons who meet such other requirements as are specified
			 by the Burt Lake Band in its Burt Lake Band’s Constitution and Enrollment
			 Ordinance as the same may be from time-to-time amended.
			(b)Membership
			 Criteria
				(1)To qualify for membership
			 in the Burt Lake Band of Ottawa and Chippewa Indians, a person must be able to
			 demonstrate through evidence acceptable to the Burt Lake Band that the person
			 meets at least 1 of the following requirements:
					(A)The person descends from a tribal member
			 who was domiciled at Colonial Point, Burt Township, Cheboygan County, Michigan,
			 before or at the time that the Burt Lake Band’s village was burned in October
			 1900, as the tribal members are identified as Colonial Point residents in the
			 case files of the litigation initiated by John W. McGinn to evict former
			 residents from that land, or in the list prepared in or about 1950 as the
			 Albert Shananaquet list of pre-1900 village residents, or both.
					(B)The person descends from
			 a tribal member who is listed on the 1900 or 1910 Burt Lake Township Federal
			 Census, Indian Enumeration Schedule.
					(C)The person has an Indian
			 ancestor who was, prior to 1910, living in tribal relations with the Burt Lake
			 Band of Ottawa and Chippewa Indians as the Burt Lake Band is defined in this
			 Act.
					(2)In addition to the
			 requirements under paragraph (1), to qualify for membership in the Burt Lake
			 Band of Ottawa and Chippewa Indians, a person must be able to demonstrate
			 through evidence acceptable to the Burt Lake Band that the person meets all of
			 the following criteria:
					(A)That the person is in
			 tribal relations with other Burt Lake Band members.
					(B)That the person’s
			 ancestors have lived in tribal relations with other Burt Lake Band members on a
			 substantially continuous basis from 1910 to the present.
					(C)That the person has a
			 completed tribal membership enrollment file as prescribed by the Tribal
			 Enrollment Ordinance.
					(D)That the person’s
			 membership application has been processed and that the person has been approved
			 for membership in the Burt Lake Band in the manner prescribed by the Tribal
			 Enrollment Ordinance.
					(c)Base RollThe Burt Lake Band shall provide a copy of
			 the base roll of the Burt Lake Band of Ottawa and Chippewa Indians to the
			 Assistant Secretary for Indians Affairs not later than 12 months after the date
			 of the enactment of this Act. The base roll shall consist of the 320 persons
			 whose names were listed on the official roll of the Burt Lake Band which were
			 members submitted by the Burt Lake Band to the OFA on May 2, 2005, and shall
			 also include the biological sons and daughters who were born to those members
			 between the submission of that list and the enactment of this Act. The Base
			 Roll shall also include those descendants of Burt Lake members who—
				(1)meet the enrollment
			 criteria established by this section;
				(2)seek enrollment in the
			 Burt Lake Band not later than 12 months after the date of the enactment of this
			 Act; and
				(3)are accepted for
			 enrollment in the Burt Lake Band in the manner prescribed by the Burt Lake
			 Band’s Constitution.
				8.ConstitutionThe initial constitution of the Burt Lake
			 Band shall be the constitution that the Burt Lake Band submitted to the OFA on
			 May 2, 2005.
		
	
		July 29, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
